DETAILED ACTION
This communication is responsive to the applicant’s response/amendment filed 6/28/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foo et al. (U. S. Pat. App. Pub. No. – 2012/0183164).
	Regarding claim 9, Foo et al. disclose a non-transitory computer-readable medium storing instruction therein (Fig. 2), which when executed by a computer perform the following method steps of:
- collecting first data representing a hearing aid system setting for a hearing aid system user ([0047-0048]);
- collecting second data representing information related to whether and with what result a hearing aid system performance verification has been carried out for the hearing aid system user ([0043]);
- associating corresponding first and second data and hereby providing third data ([0034, 0044]);
- collecting third data for a multitude of hearing aid system users ([0043]);
- using the collected third data to improve a hearing aid system setting for an individual hearing aid system user ([0050]).
Allowable Subject Matter
Claims 1-3 and 5 are allowed.
Response to Amendment
Applicant’s arguments dated 06/28/2022 have been fully considered, but regarding claim 9, it is not deemed to be persuasive.
The cited reference (USPAP – 2012/0183164) does clearly show all the steps as claimed:
collecting first data representing a hearing aid system setting for a hearing aid system user ([0047-0048]); collecting second data representing information related to whether and with what result a hearing aid system performance verification has been carried out for the hearing aid system user ([0043]); associating corresponding first and second data and hereby providing third data ([0034, 0044]); collecting third data for a multitude of hearing aid system users ([0043]); and using the collected third data to improve a hearing aid system setting for an individual hearing aid system user ([0050]).
Conclusion
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a supplied web-based collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651